Title: From Thomas Jefferson to Caesar Augustus Rodney, 19 June 1807
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                        
                            Dear Sir
                     
                            Washington June 19. 07.
                        
                        Yours of the 16th. was recieved last night. however much we may feel the want of you in the daily
                            correspondence which of necessity falls upon us from Richmond, yet we much more regret the cause of detention, of the
                            sufficiency of which no parent can doubt. it was unlucky that when I wrote to you for Genl. Wilkinson’s letter of Oct. 21.
                            I did not recollect that there were two of that date, & that it was the one which was sowed up in the shoe-soal of the
                            officer, to which my message referred. the one you have sent me therefore is not the letter desired, and I must pray you
                            to send me the other by return of  post, as also a letter from him to Genl. Smith, brought at the same time & deposited with
                            me by Genl. Smith.
                        I inclose you a letter I recieved from Baltimore last night; and I would wish you in the first place, as you
                            come through there, to call on mr John Gordon of the house of John & William Gordon, & converse on the subject
                            of it. you & he will consider whether it will be useful for you to converse with mr Graybell. but should a continuance
                            of the cause of your detention still prevent your coming on, then I refer to yourself to consider whether you should not
                            send a spa immediately to carry mr Graybell to Richmond. if you call on mr Gordon, do it as secretly as possible,
                            & assure him from me that his name shall not be known out of the Cabinet. I think it material to break down this
                            bull-dog of Federalism (Martin) & to break down the impudent Supporters of Burr by shewing to the world that they are
                            his accomplices. affectionate salutations
                        
                            Th: Jefferson
                     
                        
                    